CORRECTED REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remark
This Office Action is in response to applicant’s amendment, dated August 3, 2022, filed after notice allowance. 
Applicant files no amendment to the claims. 
Claims 1, 3, 7, 8, 10 and 14-16 remain pending in this application.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 3, 2022 was filed after the mailing date of the Notice of Allowance on June 29, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The listed references have been considered and do not affect the reasons for allowance, repeated as follows.  
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: of the prior art references considered, none has disclosed an active complex spatial light modulation apparatus for low noise holographic display wherein the apparatus is comprised of a substrate including a first surface to which an input light is incident and a second surface through which the input light is transmitted that the substrate is formed a silicon dioxide material and a petal antenna comprising three petal patterns arranged directly one the second surface of the substrate such that the input light is input from the substrate to the petal antenna dividing a complex plane into three phase sections and modulating the input light passing through the second surface into three-phase amplitude values corresponding to the phase sections.  The petal antenna has a point symmetry shape based on a center point of the petal antenna.  Each of the petal patterns comprises at least two petal elements arranged in a point symmetry formed based on the center point and the at least two of the petal elements are spaced apart from each other with the center point interposed between the at least two petal elements.  The first petal pattern of the three petal patterns detects a first phase section from the input light and represents the input light has a first amplitude value corresponding to the first phase section, a second petal pattern of the three petal patterns detects a second phase section from the input light and represents the input light has a second amplitude value corresponding to the second phase section, and a third petal pattern of the three petal patterns detects a third phase section from the input light and represents the input light has a third amplitude value corresponding to the third phase section.  The first, second and third amplitude value is determined based on the size of the first petal pattern, the second petal pattern and the third petal pattern respectively, as set forth in claims 1, 8 and 16.  In a different embodiment, the instant application discloses an operating method of an active complex spatial light modulation apparatus that the method comprises the step of detecting by the petal antenna and modulating by the petal antenna, as set forth in claim 8.  In yet another embodiment, the instant application discloses a pixel structure of an active complex spatial light modulation apparatus for an ultra-low noise holographic display that is comprised of the substrate and the petal antenna, with details set forth above, as set forth in claim 16.  

 	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309. The examiner can normally be reached M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/Primary Examiner, Art Unit 2872